Citation Nr: 0822435	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-30 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for the cause of the veteran's 
death has been submitted.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1967.  He died on August [redacted], 1993.  The appellant is the 
surviving spouse of the deceased veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which found there was not new and 
material evidence sufficient to reopen the claim.  The RO in 
Montgomery, Alabama, now has original jurisdiction over this 
claim.  The appellant's motion to advance this case on the 
docket was granted in June 2008.

The appellant testified at a hearing in March 2008 before the 
undersigned Veterans Law Judge.  She provided additional 
documentary evidence following the hearing.  Such evidence 
was accompanied by a waiver of agency of original 
jurisdiction consideration.  Therefore, appellate review may 
proceed.  See 38 C.F.R. § 20.1304 (2007).

The claim for service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.




FINDINGS OF FACT

1.  A rating decision of June 1995 which denied the claim for 
service connection for the cause of the veteran's death was 
not appealed and became final.

2.  The appellant submitted new medical evidence of a nexus 
between the veteran's death and herbicide exposure in service 
which is related to an unestablished fact necessary to 
substantiate the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for the cause of the 
veteran's death has been presented and the claim is reopened.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting the appellant's request to reopen her claim.  
Thus, no further discussion of the VCAA is required.


New and Material Evidence to Reopen the Claim

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c), 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim for service connection for an esophageal 
cancer was originally denied in a June 1995 rating decision 
because esophageal cancer is not one of the disabilities for 
which a positive association with herbicide exposure has been 
established.

The appellant submitted a February 2008 medical opinion from 
a private provider who treated the veteran previously.  The 
doctor opined that the veteran was exposed to herbicides in 
Vietnam and this caused the esophageal cancer from which the 
veteran died.  This evidence was not previously submitted, 
and is therefore "new."

Presuming the credibility of the evidence, it also relates to 
a fact not previously established.  It is evidence of a 
medical nexus.  Therefore, it is considered "material."  New 
and material evidence having been submitted, the claim for 
service connection for the cause of the veteran's death is 
reopened.

ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.


REMAND

At the March 2008 hearing, there was discussion of several 
potential medical records which are not yet associated with 
the claims file.  These include records from various military 
medical facilities during the veteran's lengthy service, 
civilian doctors seen before and after service, and the 
records of Dr. Brown.  An attempt must be made to obtain 
these records, as they may show continuous treatment.

Although the February 2008 opinion is favorable to the 
veteran's claim, it is not sufficient evidence to grant the 
claim.  The last time this provider saw the veteran was in 
1962 and although this date appears to be a typo for 1992, it 
is unclear how thoroughly he reviewed the medical records.  A 
VA opinion must be obtained to determine the etiology of the 
veteran's cancer.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names 
and addresses of any military facilities 
or civilian providers where the veteran 
may have received treatment.  Advise her 
that she can provide these records but 
that VA will attempt to obtain them as 
well.  Records mentioned at the hearing in 
March 2008 include: Dr, Brown, the 
Eisenhower Medical Center, Dr. Bolts at 
Amwell Cancer Center, Noble Army Hospital,  
a treatment facility , AL (some of these 
records are included in the file) at Fort 
McClellen, Jacksonville Hospital in 
Jacksonville, Alabama, (some of these 
records are included in the file).  

2.  Attempt to obtain any medical records 
identified by the appellant.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is obtained, 
the entire claims file must be made 
available to the VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should state (a) whether the 
veteran's esophageal cancer was at least 
as likely as not related to herbicide 
exposure in service and (b) whether at 
least as likely as not any continual 
symptoms the veteran experienced during 
and after service were symptoms of a 
disorder or disease that eventually became 
esophageal cancer.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


